DETAILED ACTION
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Sexton on 10 February and 17 February 2021.

The application has been amended as follows: 
Claims 1, 6-9 and 15 are hereby amended as follows:
Claim 1:  A high frequency ignition device comprising:
a high frequency power source;
a first device having inductance;
a second device which is connected to said first device and has a first capacitance value, wherein the first device and the second device are configured to form a series resonance circuit, and wherein the series resonance circuit includes a connection portion between said first device and said second device;
a discharge gap composed of a high voltage electrode and a grounding electrode; and
a shield device which covers the connection portion, wherein the shield device is connected to a ground and wherein the shield device is configured so that an electric field strength leaked outside the insulating substance does not exceed 4 megavolts/meter,
said high frequency power source configured to supply AC power to said discharge gap by using the series resonance circuit and thereby ignite fuel by a discharge plasma generated in said discharge gap, wherein the shield device is configured to limit an electric field strength on an outside of a package, and wherein a second capacitance value associated with electrical coupling between said connection portion and said shield device is configured to not substantially decrease a flow of power to the discharge gap,
wherein at least said first device, said second device, said connection portion, and said shield device are arranged in the package, wherein the package is sealed with an insulating2Appln. No.: 15/691,989 substance, and wherein the insulating substance prevents an unnecessary corona associated with the connection portion from weakening the discharge plasma.
Claims 6 and 7 are hereby cancelled.
Claim 8:  A high frequency ignition device comprising:
a high frequency power source;
a first device having inductance;
a discharge gap composed of a high voltage electrode and a grounding electrode; and
a shield device which covers a connection portion between said first device and said high voltage electrode and is connected to a ground, wherein the shield device is configured to provide a capacitance coupled to the first device, and wherein the shield device is configured so that an electric field strength leaked outside the insulating substance does not exceed 4 megavolts/meter,
wherein said high frequency power source is configured to supply AC power to said discharge gap by using the resonance circuit and to ignite fuel based on a discharge plasma generated in said discharge gap, wherein the shield device is configured to limit an electric field strength on an outside of a package, and wherein a capacitance value of the shield device is configured to not substantially decrease a flow of power to the discharge gap,
wherein at least said first device, said connection portion, and said shield device are arranged in the package, wherein the package is sealed with an insulating substance, and wherein 4the insulating substance prevents an unnecessary corona associated with the connection portion from weakening the discharge plasma.
Claim 9:  A high frequency ignition device comprising:
an ignition plug which includes a first electrode and a second electrode facing each other across a gap, wherein the ignition plug is configured to generate a spark discharge in said gap to ignite a combustible fuel-air mixture in a combustion chamber of an internal combustion engine;
an ignition coil configured to generate a high voltage, and configured to supply the generated high voltage to said first electrode via a high voltage 
a capacitor which is connected to said high voltage terminal of said ignition coil, and is configured to prevent passing of the high voltage;
an inductor which is connected to said capacitor, and constitutes, together with said capacitor, a series resonance circuit, wherein the series resonance circuit is configured to pass only a predetermined frequency component, and wherein the series resonance circuit includes a connection portion between said inductor and said capacitor;
an energy supply device configured to supply AC energy to the conductive path by the spark discharge formed in said gap via said series resonance circuit, wherein a conductive shield device is configured to limit an electric field strength on an outside of a package, and wherein a second capacitance value associated with electrical coupling between said connection portion and said conductive shield device is configured to not substantially decrease a flow of power to the discharge gap; and
5the conductive shield device, wherein the conductive shield device is configured to shield the connection portion, wherein the conductive shield device is connected to a ground, and wherein the conductive shield device is configured so that an electric field strength leaked outside the insulating substance does not exceed 4 megavolts/meter,
wherein said inductor, said capacitor, and said conductive shield device are arranged in the package, wherein the package is sealed with an insulating 
Claim 15:  The high frequency ignition device of claim 9, wherein the connection portion is surrounded by a first portion of the insulating substance, the conductive shield device is disposed between the first portion of the insulating substance and a second portion of the insulating substance, and wherein the connection portion, the first portion of the insulating substance, and the conductive shield device are within a case.
CLaimCLaimReasons for Allowance
The following is an examiner’s statement of reasons for allowance: Appellant’s arguments with respect to claim 6 (and by extension, claim 7) in the appeal brief filed 30 September 2020 are persuasive.  See pages 25 and 26 (argument for Group 4).  Accordingly, this subject matter was discussed in the above noted interviews and agreement was reached to incorporate subject matter from claim 6 into claims 1, 8 and 9 for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623.  The examiner can normally be reached on Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747